UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1709


NATHANIEL KNOX,

                  Plaintiff - Appellant,

          v.

THE    STATE   OF    NORTH   CAROLINA  CUMBERLAND   COUNTY
TRANSPORTATION; MAJESTIC LUXURY TOURS, INCORPORATED; RUDY;
UNKNOWN NAME DRIVER AND HELPER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00107-BO)


Submitted:   November 17, 2011              Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Knox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel        Knox    appeals    the   district    court’s     order

denying his motion seeking leave to proceed in forma pauperis.

The    denial    of     in     forma     pauperis     status     is    immediately

appealable.      Roberts v. U.S. Dist. Ct., 339 U.S. 844, 845 (1950)

(per curiam).         We have reviewed the record and conclude the

appeal is without merit.             Accordingly, we deny leave to proceed

in forma pauperis on appeal and affirm the order denying pauper

status for the reasons stated by the district court.                     See Knox

v. North Carolina, No. 5:11-cv-00107-BO (E.D.N.C. June 9, 2011).

We    dispense   with   oral        argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2